                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       CHARLES ANDERSON MILLER,                         Case No. 16-cv-02431-EMC
                                   8                    Plaintiff,
                                                                                            ORDER PERMITTING SUCCESSIVE
                                   9             v.                                         MOTIONS FOR SUMMARY
                                                                                            JUDGMENT AND SETTING
                                  10       CALIFORNIA DEPARTMENT OF                         BRIEFING SCHEDULE
                                           CORRECTIONS AND REHABILITATION
                                  11       (CDCR), et al.,                                  Docket Nos. 164, 166, 170
                                  12                    Defendants.
Northern District of California
 United States District Court




                                  13

                                  14

                                  15          This is a pro se prisoner’s civil rights action in which Plaintiff claims that defendants

                                  16   responded inadequately to his needs for a total knee replacement (TKR) and pain medication.

                                  17   Defendants moved for summary judgment on the merits of the federal constitutional claims but

                                  18   did not move for summary judgment on the merits of the state law claims asserted by plaintiff.

                                  19   The Court granted in part and denied in part that defense motion for summary judgment on

                                  20   January 24, 2018. Docket No. 134.

                                  21          Defendants now request permission to file two new motions for summary judgment – one

                                  22   motion for summary judgment to address state law claims pertaining to Plaintiff’s request for a

                                  23   TKR and a separate motion for summary judgment to address state law claims pertaining to

                                  24   Plaintiff’s pain medication and retaliation claims. Defendants filed the two motions for summary

                                  25   judgment concurrently with their request for permission to file those motions.1 Plaintiff responds

                                  26
                                       1
                                  27     Defendants further urge that, if the Court does not grant them leave to file the new motion for
                                       summary judgment regarding the pain medication state-law claims, the Court should remand those
                                  28   claims to state court. Because the Court will permit the new motions for summary judgment, it
                                       does not reach the remand question.
                                   1   to Defendants’ various filings with a motion for an extension of time to oppose the two requests

                                   2   for permission to file new motions for summary judgment as well as for an extension of time to

                                   3   oppose the two new motions for summary judgment.

                                   4          Under this Court’s standing order, a party may file only one motion for summary judgment

                                   5   unless permission is obtained from the Court to file a successive motion for summary judgment.

                                   6   The Ninth Circuit has held that “district courts have discretion to entertain successive motions for

                                   7   summary judgment.” Hoffman v. Tonnemacher, 593 F.3d 908, 911 (9th Cir. 2010). A successive

                                   8   motion for summary judgment “is particularly appropriate on an expanded factual record.” Id.

                                   9          Although the Court is dismayed that Defendants did not make all their arguments in their

                                  10   original motion for summary judgment and greatly delayed in filing their successive motions for

                                  11   summary judgment, the interests of justice will be best served by permitting the successive

                                  12   motions for summary judgment in this case. Substantial judicial resources and juror time are
Northern District of California
 United States District Court




                                  13   expended whenever a trial is held; it is not sensible to expend these when it may not necessary to

                                  14   do so. Defendants have presented a substantially expanded factual record (compared to that

                                  15   presented in their original motion for summary judgment) and have included new arguments on

                                  16   the state-law claims that were not included in the original motion for summary judgment. There

                                  17   appear to be at least some potentially meritorious arguments for relief in Defendants’ successive

                                  18   motions for summary judgment. Also, Defendants’ failure to argue the merits of the state law

                                  19   claims in their original motion for summary judgment is somewhat understandable: given the

                                  20   many cases in which the federal courts have dismissed or remanded to state court the state law

                                  21   claims once the federal claims have been resolved, Defendants perhaps were unduly optimistic

                                  22   that their original motion for summary judgment would resolve all the federal claims and result in

                                  23   a remand of the rest of the action to state court.

                                  24          Plaintiff argues at length in his 13-page request for an extension of the deadlines to oppose

                                  25   the requests and motions that the successive motions for summary judgment should not be

                                  26   permitted because, among other things, Defendants waived the state-law arguments by not making

                                  27   them in their original motion for summary judgment. His waiver argument finds no support in the

                                  28   law. The Ninth Circuit has held that successive motions for summary judgment are permissible
                                                                                            2
                                   1   and “particularly appropriate” on an expanded factual record, as is the case here.

                                   2          For the foregoing reasons, Defendants’ requests for leave to file successive motions for

                                   3   summary judgment are GRANTED. Docket Nos. 164, 166. The Court will permit Defendants’

                                   4   motion for summary judgment regarding the medication and retaliation state-law claims (Docket

                                   5   No. 165) and Defendants’ motion for summary judgment regarding the TKR state-law claims

                                   6   (Docket No. 167).

                                   7          Plaintiff’s request for an extension of the deadlines to oppose the requests to file

                                   8   successive motions for summary judgment and to oppose the successive motions for summary

                                   9   judgment is GRANTED IN PART AND DENIED IN PART. Docket No. 170. The Court will

                                  10   not extend the deadline for Plaintiff to file his oppositions to the requests to file successive

                                  11   motions for summary judgment because he has adequately presented the reasons he opposes the

                                  12   requests and there is not good cause to wait another thirty days to hear further argument from him
Northern District of California
 United States District Court




                                  13   that would result in a multi-month delay of briefing on the successive motions for summary

                                  14   judgment. However, the deadline for Plaintiff to file his oppositions to the two successive motions

                                  15   for summary judgment will be extended, however.

                                  16          The Court now sets the following briefing schedule. No later than August 20, 2019,

                                  17   Defendants must mail to Plaintiff a copy of every case, statute, and rule cited in their new motions

                                  18   for summary judgment. No later than October 4, 2019, Plaintiff must file and serve his

                                  19   oppositions to the new motions for summary judgment. No later than October 11, 2019,

                                  20   Defendants must file and serve their reply briefs, if any.

                                  21          The parties are expected to keep the two new motions for summary judgment separate.

                                  22   That is, Plaintiff should file an opposition to the motion for summary judgment regarding

                                  23   medication and retaliation state-law claims and a separate opposition to the motion for summary

                                  24   judgment regarding the TKR. Similarly, Defendants should file two separate reply briefs.

                                  25   ///

                                  26   ///

                                  27   ///

                                  28   ///
                                                                                          3
                                   1   Plaintiff is reminded that his declaration may not include legal argument and instead must be

                                   2   limited to statements of fact of which he has personal knowledge. Each opposition brief shall not

                                   3   exceed 25 pages of text. Each reply brief shall not exceed 15 pages of text.

                                   4

                                   5          IT IS SO ORDERED.

                                   6

                                   7   Dated: August 8, 2019

                                   8

                                   9                                                   ______________________________________
                                                                                        EDWARD M. CHEN
                                  10                                                    United States District Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        4
